Order entered November 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00248-CR

                          CARLOS DANIEL PADILLA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1659454-U

                                           ORDER
        Appellant’s motion to withdraw the appeal is not signed by appellant. See TEX. R. APP. P.

42.2. Appellant is ORDERED to file an amended motion in compliance with the rule within ten

days.




                                                      /s/   BILL WHITEHILL
                                                            JUSTICE